WTiitRteld, O. L,
delivered the opinion of the court.
The use of a sign, such as the one shown by the testimony in this case, is not a compliance with, but an evasion of, the act of 1904. Laws, p. 140, ch. 99. The dominant and controlling *273purpose of this statute — one most unfortunately framed — was to secure a real separation of the white and colored races on street cars. This was a wise purpose, and the court must effectuate that purpose. The object of the law was to prevent race conflicts, which would be inevitable under the enforcement of this statute, in accordance with the view that this sort of a sign is a screen. The same object is accomplished as to railroads by Code 1892, § 3562. What was meant to be done in the case of street railroads was to so completely and effectually separate or screen passengers of one race from passengers of the other, on street cars, that there would be no association in any way of one race with the other. And yet, with this being the clear purpose of the statute — the wise and wholesome intention of the lawmakers — we find a lot of unfortunate minor provisions in the statute calculated to overthrow the main purpose of the law. The provision that the conductor may have an adjustable screen, and may move that adjustable screen about as the needs of the traffic require, is a provision so manifestly unwise, and so clearly subversive of the dominant feature of the statute, as to make it a matter of wonder that this result should have escaped the attention of the lawmakers. The learned counsel for appellant put this case: Suppose, say they, the car started with two passengers, one white and one black, the white one in the white compartment and the black one in the black compartment, and that the law means that the screen, once fixed, is not to be again moved. Then suppose that after traveling some distance the black compartment fills completely up, and becomes filled besides with negroes standing. There could be no moving of the screen so as to seat the standing negroes, although there should be but the one white person in the white compartment. And this is a perfectly just illustration to show that the construction of the statute, on this minor feature, contended for by counsel for appellee, is not admissible within the literal letter of the act. But it also shows clearly *274the unwisdom of having suck a provision in tbe statute .at all. The opposite case might just as well occur — of the white compartment filling to overflowing with white passengers standing, with only one negro in the colored' compartment. But take-another view of the practical operation of the statute as written. Suppose the conductor, when the car started, had what he had here, a couple of white ladies occupying a seat in the white-compartment next to the sign supposed to separate them from the colored compartment, and suppose that in the conductor’s best judgment the sign should be stuck up so as to leave but. two rows of seats for colored persons, and all the rest for whites. Then, according to the letter of the statute, insisted upon by counsel for appellant, the conductor could move these ladies, accordingly as the number of colored passengers increased, if no other white persons got on, from seat to seat forward, advancing the sign each time, as many times as there would be seats unoccupied in the white compartment. Is it possible that the legislature meant to authorize a conductor thus to move passengers who had paid their fare and taken proper-seats — seats, too, assigned to them by the conductor — -and to eject them from one seat, and put them into another, it may be as many as a dozen times, because the needs of the traffic required it? And yet this act is written just that way, and there is no interpretation that can be put upon it — that is to say, this particular feature of it — other than the one which the learned counsel for appellant press upon us, without making-a law instead of interpreting it. From which it follows inev--itably that if this, the minor feature of the statute, was all there was for our consideration in this case, this judgment would necessarily have to be reversed, because the statute expressly authorizes — nay, requires — the conductor to move the-partition or screen about, according to the needs of the traffic, and to put all passengers who refuse to conform to his demands-off the car. "We have thus commented upon the features off the statute indicated in order to show the necessity which exists. *275that the legislature should promptly repeal this exceedingly unfortunate statute, and provide a statute for street cars similar to sec. 3562 of the code. But that which saves the case plainly and clearly is that the appellant has not at all complied with the main provision of the statute and the controlling purpose of the act. It has not provided any separate cars for the two races, or any separate compartments for the two races, or any adjustable, movable partitions or screens to separate the two races. The little piece of board, called a sign, stuck up on the¡ back of a seat, with words painted on it, is no partition or screen within the meaning of this law. The very words “partition” or “screens” ex vi termini import complete separation between the races in street cars, so that passengers in one compartment shall be shut out from passengers in the other. The object of the law was absolute, complete, and perfect separation, so that there should occur none of the outbreaks and conflicts marring the public peace, and ending, it may be, in bloodshed. Nothing but constant friction could possibly arise from the use of a mere little sign, exasperatingly shifted about from point to point, requiring passengers to change their seats, already assigned, whenever a conductor “dressed with a little brief authority” chose. Such the evidence shows was the sign used in this case. It separated nothing; it screened nothing; it partitioned nothing. The word “screen,” as well as the word “partition,” imports that one race is to be shut out from any sort of contact with the other. Everybody knows what a screen or partition is, and everybody knows that a sign such as was used in this case is no partition or screen whatever within the meaning and purpose of this law. It ought to be the study of corporations operating street car lines within communities wherein dwell two distinct races so to operate them as to secure the utmost harmony and peaceful relations between them in public travel. That was the object the legislature had in view in the enactment of this law. That is what the terms “separate cars,” “compartments,” “partitions,” and “screens” intended *276to secure. Tbe statute bas used uo sucb word as “sign,” and it is asking far too muck of a court to find in a little piece of ■painted plan¡k, separating nothing, the partition or screen which the law has demanded shall be used.
In view of the fact, therefore, that the appellant has itself violated the law in not having such a partition or screen as the law requires to secure the separation of the races, the appellant is in no position to insist upon an observance of the minor features of the statute. We cannot thus tithe the “mint, the anise, and the cumin, and neglect the weightier matters of the law.” He who disregards plainly the great and dominant feature of the statute is in no position to assign errors growing out of a supposed disregard of minor features of that statute. There was evidence warranting punitive damages, if believed by the jury. For this reason we think the right result has been reached in this case, and the judgment is

Affirmed.